 In the MatterOf POMEROY'S,INC.,EMPLOYERandRETAIL CLERKSINTERNATIONALASSOCIATION,A. F. OF L., LOCAL 1547,PETITIONERCase No. 4-R-°735.-Decided March9,1948Messrs. George B. BalmerandJ.W. Coblentz,bothof Reading, Pa.,for the Employer.Messrs. Clarence C. MendelsohnandJohn T. Haletsky,both ofReading, Pa, for the Petitioner.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Reading,Pennsylvania, on December 16, 1947, before Helen F. Humphrey,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The Employer'smotion to dismisss the petition is granted for the reasons appearinghereinafter.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF TIIE EMPLOYERPomeroy's, Inc., a Pennsylvania corporation, operates retail depart-ment stores throughout Pennsylvania.We are here concerned onlywith the store at Reading, Pennsylvania.During 1946 the Employerpurchased goods for the Reading store valuedin excessof $1,000,000,of which 95 percent represented shipments from points outside theCommonwealth of Pennsylvania.During the same period the Em-ployer sold at its Reading store merchandisevalued in excess of$6,000,000, of which less than 1 percent represented shipments to pointsoutside the Commonwealth.IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members tHouston,Murdock,and Gray].76 N. L. R. B., No. 96. --633 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit composed of all employees of the furni-ture department, including salesmen and polishers, excluding buyers,assistant buyers, and floor man.The Employer opposes the establish-ment of a separate unit of these employees, contending that the appro-priate unit should consist of all the selling employees in the store.The furniture department, located on the fifth floor, is one of morethan 80 departments in the store. It is under' the supervision of abuyer and an assistant buyer, who also supervise the rug departmentand bedroom furniture department of the fourth floor.Bedroomfurniture is sold by employees of the fifth floor furniture departmentor by employees of the rug department.The furniture department is composed of four salesmen, two polish-ers, and one floor man. The exclusion of the latter from the unit peti-tioned for is unexplained.The polishers are paid a weekly salary,but salesmen, like most of the salesmen throughout the store, are paidon a straight commission basis. Commissions vary from 4 to 8 percentthroughout the store, depending on the article sold.Furniture sales-men work on a 4 percent commission, and their earnings are amongthe highest in the store.All the personnel of the furniture depart-ment are hired through the general personnel office of the store andno prior experience is required.After assignment to a departmentby the personnel office, and training in that department, there is nointerchange of employees.Benefits and working conditions are thesame for employees in the furniture department as for other employees.There is no history of collective bargaining among the selling em-ployees of the Employer.2The Petitioner apparently relies on the knowledge of stock whichit is desirable that a furniture salesman have, and also on the presentextent of employee organization, to support its unit contention.As2 The Employer has recognized International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, as the bargaining representative for its deliverydepartment.During 1947 the organizer for the Petitioner,acting as an organizer foranother local of the same international,attempted to organize the Employer's employeeson a store-wide basisDuring the same year an election was held by the PennsylvaniaLabor Relations Board at the Employer'sHarrisburg store.The unit there,sought by alocal of the Retail Clerks International Association included all the selling employees ofthe store. POMEROY'S, INC.635the Petitioner admitted, however, all the salespeople must know theirstock.The Employer requires no special knowledge or experienceof employees it starts in the furniture department, and we find nospecial skill to characterize the performance of their duties by em-ployees in this department .3The extent of employee organization is one of the factors to beweighed in determining the appropriateness of a unit.But we con-clude, in the light of the entire record, that the extent of employeeorganization would actually be the controlling justification for find-ing that the unit sought here is appropriate.The Act, as amended,provides, however, that the extent to which the employees have organ-ized shall not be controlling.'We therefore find that the unit soughtby the Petitioner is inappropriate, and will dismiss the petition.ORDERITISHEREBY ORDERED that the petition for investigation andcertifi-cation of representatives of employees of Pomeroy's, Inc., filed hereinby Retail Clerks International Association, A. F. of L., Local 1547,be, and it hereby is, dismissed.7This case is not analogous to cases cited in the brief of the Petitioner where tailorsin the alteration departments of large stores were found to comprise an appropriate unitMoi cover,Matter of Carson Parse ScottcfCompany,03 N L R B. 1096, cited by the Peti-tioner as a leading case, has now been overruled inMatter of Carson ParseScottd Com-pany,75 N L R B , 12444 Section 9 (e) (5) of the National Labor Relations Act, as amended by Labor Manage-ment Relations Act, 1947.Matter of Delaware Knitting Company, Inc.,75 N. L. R B. 205.